EXHIBIT 10.3


LETTER AGREEMENT
 
This letter agreement (this “Agreement”) is dated as of February 1, 2007, by and
between Hawk Corporation, a Delaware corporation (“Selling Shareholder”), and
PCG Holdings Group Inc., a Delaware corporation (“Buyer”).
 
Reference is hereby made to the Stock Purchase Agreement by and between Buyer
and Selling Shareholder, dated as of December 21, 2006 (as such agreement may be
amended or otherwise modified from time to time, the “Purchase Agreement”).
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Purchase Agreement.
 
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:
 

1.  
Pursuant to Section 2.7(a) of the Purchase Agreement, each of Selling
Shareholder and Buyer acknowledges and agrees that (i) ten percent (10%) of the
Purchase Price shall be allocated to the covenants granted to Buyer pursuant to
the Noncompetition Agreement and (ii) $3,400,000 shall be allocated to the
operations of the Acquired Company in China.

 

2.  
The document that was attached to the Purchase Agreement as Exhibit 2.3(a) on
the date of execution of the Purchase Agreement shall be of no further force or
effect and shall be replaced in its entirety with the document included under
Annex I attached hereto.

 
          3.
Pursuant to Section 5.4 of the Purchase Agreement, Schedule 3.26 shall be
supplemented and replaced in its entirety with the Disclosure Schedule
Supplement included under Annex II attached hereto.

 
          4.
The terms and provisions of Sections 12.4, 12.6, 12.7, 12.8, 12.11, 12.12,
12.13, 12.14 and 12.15 of the Purchase Agreement are expressly incorporated by
reference into this Agreement.

 
          5.
The effective time of the Closing is 12:01 a.m. on February 1, 2007

 
[SIGNATURE PAGE FOLLOWS]
 


 
 
 

 


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.
 


 
Buyer:
 
PCG HOLDINGS GROUP INC.
 
By: /s/ Scott A. Budoff   
Name: Scott A. Budoff
Title: President
 


 
Selling Shareholder:
 
HAWK CORPORATION
 
By: /s/ Joseph J. Levanduski  
Name: Joseph J. Levanduski
Title: Vice President - CFO